DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bulge as set forth in claims 1, 4, 8 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 63-115431.
Regarding claim 1, JP63-115431 discloses a vessel rack (figure 1), comprising:
a holder (figure 1, reference #2) having a plurality of through-holes (figures 1 and 2, reference #3), wherein
a plurality of round-bottom vessels is insertable into the plurality of through-holes (figure 1, reference #10), and
each of the plurality of round bottom vessels has a closed bottom tube shape (figure 1, reference #10); and 
a support (figure 1, reference #6) having a plurality of supporting holes (figure 1, reference #7), wherein
the plurality of supporting holes faces the plurality of through holes (figures 1 and 2, reference #3 and 7),
the plurality of supporting holes is configured to support bottoms of the plurality of round-bottom vessels (figure 1, reference #7 and 10),
at least one supporting hole of the plurality of supporting holes is at a corner of the support (see figure 1, reference #7 at end of reference #6, which can be seen in figure 2 as being a corner),

a bottom of each of the plurality of supporting holes comprises a bulge such that liquid in each of the plurality of round-bottom vessels is capable to form a vortex at a time of agitation of the liquid (see bottom of reference #7 with outward curved edged considered a bulge).  It is noted that the vortex formation is directed to a manner of operating disclosed vessel rack, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The support of the reference is capable to move in a motion that will cause a vortex in the liquid of the vessels.  It is further noted that the claim has not recited any limitation that will actuate the agitation and cause a vortex; a bulge on its own does not create a vortex without a limitation causing the agitation.
Regarding claim 2, JP63-115431 discloses wherein a diameter of each of the through-holes is greater than a diameter of each of the supporting holes (figure 1, diameter of reference #3 is greater than diameter of bottom curved out portion of reference #7).
Regarding claim 3, JP63-115431 discloses wherein the bottoms of the supporting holes each has any one of a cone shape, a substantially semispherical shape and a cylindrical shape (figure 1, reference #7).
Regarding claim 8, JP63-115431 discloses an agitator (figure 1) comprising: 
a vessel rack (figure 1), including:

a plurality of round-bottom vessels is insertable into the plurality of through-holes (figure 1, reference #10), and
each of the plurality of round bottom vessels has a closed bottom tube shape (figure 1, reference #10); and
the agitator is capable to agitate the liquid in each of the plurality of round-bottom vessels (figures 1, reference #11 and 12); 
a support (figure 1, reference #6) having a plurality of supporting holes (figure 1, reference #7), wherein
the plurality of supporting holes faces the plurality of through holes (figures 1 and 2, reference #3 and 7),
the plurality of supporting holes is configured to support bottoms of the plurality of round-bottom vessels (figure 1, reference #7 and 10),
at least one supporting hole of the plurality of supporting holes is at a corner of the support (see figure 1, reference #7 at end of reference #6, which can be seen in figure 2 as being a corner),
a part of a side wall of the at least one supporting hole communicates with an outside of the vessel rack (figure 1, reference #7 is open to communicate with space around reference #6), and
a bottom of each of the plurality of supporting holes comprises a bulge such that liquid in each of the plurality of round-bottom vessels is capable to form a vortex at a time of agitation of the liquid (see bottom of reference #7 with outward curved edged considered a bulge).  It is noted that the vortex formation is directed to a manner of operating disclosed vessel rack, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  
a mounting unit configured to mount the vessel rack (figure 1, reference #8; bar below reference #6 with reference #9 connected); and
a rocking unit configured to rock the mounting unit (figure 1, reference #9).
Regarding claim 9, JP63-115431 discloses wherein the rocking unit includes a first moving mechanism that is capable to move the mounting unit in a first axis direction (figure 1, reference #9 on the right is a spring capable to move in horizontal direction), and a second moving mechanism that is capable to move the mounting unit in a second axis direction perpendicular to the first axis direction (figure 1, reference #9 on the left is a spring capable to bounce/move in a vertical direction).
Regarding claim 10, JP63-115431 discloses wherein the second moving mechanism is attached to the first moving mechanism (figure 1, reference #9 on left is connected to reference #9 on right by reference #8 and bar between).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-115431.
Regarding claim 4, JP 63-115431 discloses all the limitations as set forth above. However, the reference is silent as to the height of the bulge being 0.02 mm.  Since the size of the test-tubes accommodated in the supporting holes and the efficiency of the vortex are variables that can be modified, among others, by adjusting the height of the bulge, the precise height of the bulge cannot be considered a result effective variable by one having ordinary skill in the art at the time the invention was filed.  As such, without showing unexpected results, the claimed bulge height cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was filed would have optimized, by routine experimentation, the height of the bulge in the apparatus of JP63-115431 to obtain the desired size to accommodate the test tubes while still being able to cause an efficient vortex during agitation (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-115431 in view of Shintani et al. (U.S. Patent Pub. No. 2008/0237115).
Regarding claim 5 and 6, JP 63-115431 discloses all the limitations as set forth above.  However, the reference is silent as to the type of material.
Shintani et al. teaches another holder and support for test tubes (figures 1A and 1B, reference #1).  The reference teaches wherein at least one of the holder or the support includes resin; and wherein the resin is one of polyacetal resin or polyphenylene sulfide resin ([0043]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the holder or support of JP63-115431 to be formed of resin as taught by Shintani et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach holders for test tubes.  One of ordinary skill in the art would be motivated to form the support or holder of resin because resin holds its shape while being able to withstand agitation (Shintani et al. [0043]), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-115431 in view of Hamada et al. (U.S. Patent Pub. No. 2014/0064019).
Regarding claim 11, JP 63-115431 discloses an apparatus (figure 1) comprising: 
an agitator (figure 1) wherein the agitator includes: 
a vessel rack (figure 1) including:
a holder (figure 1, reference #2) having a plurality of through-holes (figures 1 and 2, reference #3), wherein
the plurality of round-bottom vessels is insertable into the plurality of through-holes (figure 1, reference #10), and
each of the plurality of round bottom vessels has a closed bottom tube shape (figure 1, reference #10); and 

the plurality of supporting holes faces the plurality of through holes (figures 1 and 2, reference #3 and 7),
the plurality of supporting holes is configured to support bottoms of the plurality of round-bottom vessels (figure 1, reference #7 and 10),
at least one supporting hole of the plurality of supporting holes is at a corner of the support (see figure 1, reference #7 at end of reference #6, which can be seen in figure 2 as being a corner),
a part of a side wall of the at least one supporting hole communicates with an outside of the vessel rack (figure 1, reference #7 is open to communicate with space around reference #6), and
a bottom of each of the plurality of supporting holes comprises a bulge such that liquid in each of the plurality of round-bottom vessels is capable to form a vortex at a time of agitation of the liquid (see bottom of reference #7 with outward curved edged considered a bulge).  It is noted that the vortex formation is directed to a manner of operating disclosed vessel rack and “the liquid comprises fine particles” is directed to the material or article worked upon, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The support of the reference is capable to move in a motion that will cause a vortex in the liquid of the vessels.  The vessels are capable to hold a liquid that comprises fine particles.  It is further noted that the claim has not recited any limitation that will actuate the agitation and cause a vortex; a bulge on its own does not create a vortex without a limitation causing the agitation.

a rocking unit capable to rock the mounting unit (figure 1, reference #9).
However, the reference does not explicitly disclose a detector.
Hamada et al. teaches another storage and agitation device for test tubes (abstract; figure 1).  The reference teaches a detector that is capable to detect light generated from fine particles to be analyzed ([0037]; [0084]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the detector of Hamada et al. in the apparatus of JP63-115431.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach a storage and agitation device for test tubes.  One of ordinary skill in the art would be motivated to provide the detector because it determines the characteristic parameters of the material in the test tube in order to decide whether further agitation or processing is required (Hamada et al. [0037]; [0084]).
Regarding claim 12, JP63-115431 in view of Hamada et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the rocking unit includes a first moving mechanism that is capable to move the mounting unit in a first axis direction (figure 1, reference #9 on the right is a spring capable to move in horizontal direction), and a second moving mechanism that is capable to move the mounting unit in a second axis direction perpendicular to the first axis direction (figure 1, reference #9 on the left is a spring capable to bounce/move in a vertical direction).
Regarding claim 13, JP63-115431 in view of Hamada et al. discloses all the limitations as set forth above.  The reference as modified also discloses wherein the second moving mechanism is attached to the first moving mechanism (figure 1, reference #9 on left is connected to reference #9 on right by reference #8 and bar between).
Regarding claims 14 and 15, JP63-115431 in view of Hamada et al. discloses all the limitations as set forth above.  However, JP63-115431 does not explicitly disclose a sampler.  Hamada et al. teaches a sampler that is capable to sample the liquid in the round-bottom vessel (figure 2, reference #211 and 311; figure 7; [0034]-[0036]; [0081]-[0082]); and wherein the mounting unit is capable to be moved to a specific positioned at a time of sampling by the sampler (see figure 2, reference #43, 46 and arrows indicating movement of test tube to sampling unit 211 and 311; [0040]-[0046]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the sampler of Hamada et al. in the apparatus of JP63-115431.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach a storage and agitation device for test tubes.  One of ordinary skill in the art would be motivated to provide the sampler and movement to the sampler by the mounting unit so that the correct test tube can be analyzed and further processing can be performed within a single system to analyze the material in the test tube for further use.
Response to Arguments
Applicant's arguments filed 10/6/2020 have been fully considered but they are not persuasive. 
Applicant first argues the objections to the drawing should be withdrawn because a patent application does not have to graphically depict every conceivable element of the invention as long as it details the essential factors.  Examiner finds this argument unpersuasive.  The bulge, which Examiner objects to as not being labeled in the drawings, is not just some conceivable element of the invention, it is an essential limitation of the claims.  Therefore, the bulge should be labeled in the drawings.
Applicant secondly argues that JP ‘431 does not disclose the features “of at least one supporting hole of the plurality of supporting holes is at a corner of the support, a part of a side wall of the at least one supporting hole communicates with an outside of the vessel rack” as recited in claim 1.  Examiner finds this argument unpersuasive.  Applicant is reading more into the limitation that is recited.  As shown in figure 2 of JP ‘431, holder 2 (which is aligned with support 6) has through holes 3 (which are .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774